
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 838
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2012
			Mr. Smith of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of State should seek to amend Article 22 of
		  the Statute of the International Court of Justice to move the seat of the Court
		  from the Netherlands.
	
	
		Whereas according to the International Labor Organization,
			 nearly 21,000,000 men, women, and children are enslaved in human trafficking
			 worldwide at any given time, including 4,500,000 in sexual exploitation;
		Whereas the majority of trafficking victims are enslaved
			 in countries with laws in statute prohibiting human trafficking;
		Whereas the rule of law, or fair implementation of the law
			 over all to whom the law applies, is essential to securing justice for victims
			 of human trafficking;
		Whereas no government official should be above application
			 of and adherence to the rule of law, including laws prohibiting human
			 trafficking;
		Whereas government officials who benefit from or otherwise
			 participate in human trafficking are obstacles to rescuing victims and
			 prosecuting traffickers pursuant to the law;
		Whereas Joris Demmink, the Secretary General of the
			 Ministry of Justice in the Netherlands from 2002 to 2012 and the Director
			 General for International Affairs and Immigration in the Netherlands from 1993
			 to 2002, has been accused by Mr. Osman of rape in Edirne, Turkey, in or about
			 1997 when Mr. Osman was 14 years old;
		Whereas Mr. Demmink, has been accused by Mr. Mustafa of
			 rape in Istanbul, Turkey, in or about 1995, when Mr. Mustafa was 12 or 13 years
			 old;
		Whereas Mr. Demmink has been accused by Mr. Yasin of rape
			 in Bodrum, Turkey, in or about 1995, when Mr. Yasin was an adolescent;
		Whereas Korkmaz N. Menzir, Chief of the Istanbul Police
			 Department in the 1990s and former Minister of Transport, affirms that Mr.
			 Demmink visited Turkey numerous times between 1995 and 2000 using a variety of
			 aliases on official and private visits to conduct research on his work
			 responsibilities related to Turkey;
		Whereas Officer Mehmet Korkmaz, a Turkish police officer
			 in Istanbul from 1995 to 1997, has stated that he was responsible for Mr.
			 Demmink’s security on three of Mr. Demmink’s alleged visits, and that he
			 brought Mustafa, at that time a street child, as well as other children to Mr.
			 Demmink for Mr. Demmink to sexually abuse;
		Whereas Turkish security officer Hüseyin Celebi reported
			 to Chief of the General Staff, the Chief of Police, the Attorney-General of the
			 Supreme Council and the Ministry of Justice in Turkey in January 2007 that Mr.
			 Demmink visited Turkey every year between 1995 and 2003, using aliases and
			 attempting to hide his presence in Turkey;
		Whereas a participant at the March 1998 K4 Committee
			 meeting in Ankara, Turkey, has come forward to affirm that Mr. Demmink was also
			 present at the meeting in Turkey in 1998;
		Whereas a participant at the July 1996 INTERPOL meeting in
			 Antalya, Turkey, has come forward to affirm that Mr. Demmink was also present
			 at the meeting in Turkey in 1996;
		Whereas Mr. Demmink has officially denied ever visiting
			 Turkey in the 1990s;
		Whereas Mr. Demmink’s travel records from 1997 to 2000
			 were allegedly destroyed, according to the Dutch Ministry of the Interior and
			 Kingdom Relations, Directorate-General for Immigration Affairs;
		Whereas in an October 3, 2012, letter from the Minister of
			 Security and Justice, I.W. Opstelten, to the House of Representatives of the
			 States General of the Netherlands, Opstelten indicates that the Netherlands has
			 repeatedly decided against a formal investigation into the allegations against
			 Mr. Demmink;
		Whereas without the authority of a formal investigation,
			 the prosecutors lack powers for adequate research or travel to Turkey to
			 interview victims and witnesses;
		Whereas the Netherlands has not interviewed alleged
			 victims Mr. Mustafa and Mr. Yasin;
		Whereas the Netherlands dismissed the statement of Mr.
			 Osman without explanation or opportunity for the alleged victim to clarify his
			 statement;
		Whereas the Netherlands has not interviewed any of the
			 five additional government or former government witnesses;
		Whereas Mr. Mustafa and Mr. Osman have pursued every legal
			 option available to secure justice in the Netherlands;
		Whereas Mr. Mustafa and Mr. Osman have reported threats
			 against their lives and safety and that of their families in Turkey;
		Whereas Mr. Mustafa and Mr. Osman have gone into hiding in
			 order to protect their safety while they seek redress through the justice
			 systems of the Netherlands and Turkey;
		Whereas Mr. Osman was reportedly beaten and suffered
			 broken facial bones after leaving an attorney’s office in Turkey in November
			 2012;
		Whereas Mr. Demmink’s position as the Secretary General of
			 the Ministry of Justice from 2002 to 2012, during the time the alleged victims
			 have been pursuing an investigation and criminal charges in the Dutch courts
			 creates a heightened duty for the Netherlands to thoroughly investigate the
			 charges and avoid the appearance that Mr. Demmink is above the rule of law or
			 is otherwise obstructing justice by virtue of his position;
		Whereas the United States Department of State Trafficking
			 in Persons Report for 2012 indicates that, although the law in the Netherlands
			 prescribes maximum sentences ranging from 8 to 18 years imprisonment for
			 individuals convicted of human trafficking, convicted traffickers on average
			 receive a sentence of less than two years in jail, and typically serve little
			 more than 1 year of the sentence in jail;
		Whereas the Dutch State Secretary of Justice, Fred Teeven,
			 a lead prosecutor in a child sex trafficking investigation in 1998 which
			 implicated high-ranking representatives of the Dutch government, stated under
			 oath in a closed court hearing in the District Court of the Hague in the case
			 of Paul H./OM (09/754023-06) that the 1998 child sex trafficking investigation
			 was blocked and that it has never led to the prosecution of the suspects
			 because of certain contra-actions;
		Whereas the international community in 1946 designated The
			 Hague, Netherlands, as the seat of the International Court of Justice;
		Whereas the International Court of Justice is the
			 principal judicial organ of the United Nations to promote the rule of law
			 between nations;
		Whereas the inexplicable refusal of the Netherlands to
			 formally investigate the serious allegations against the former Secretary
			 General of the Ministry of Justice, Mr. Demmink, brings into question the rule
			 of law in the Netherlands; and
		Whereas the credibility of the International Court of
			 Justice is undermined by its current location in The Hague, Netherlands: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Secretary of State should take the appropriate steps
			 in the United Nations to amend Article 22 of the Statute of the International
			 Court of Justice to move the seat of the court from the Netherlands to a more
			 appropriate venue.
		
